Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 1 of 16 PageID: 4208



  NOT FOR PUBLICATION

                              UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY

  ____________________________________
                                      :
  PAR PHARMACEUTICAL, INC., PAR       :
  STERILE PRODUCTS, LLC, and ENDO     :
  PAR INNOVATION COMPANY, LLC         :
                                      :                Case No. 3:18-cv-14895-BRM-DEA
                    Plaintiffs,       :
                                      :
        v.                            :
                                      :
                                      :                               OPINION
                                      :
  SANDOZ, INC.                        :
                                      :
                    Defendant.        :
  ____________________________________:

  MARTINOTTI, DISTRICT JUDGE

         Before this Court are the applications by Plaintiffs Par Pharmaceutical, Par Sterile

  Products, LLC, and Endo Par Innovation Company, LLC (“Par” or “Plaintiffs”) and Defendant

  Sandoz (“Sandoz” or “Defendant”) for claim construction to resolve disputes over the construction

  of four claim terms 1: “administering”; “vasopressin”; “wherein the impurities are determined

  based on”; and “consists essentially of.” 2



  1
    The moving papers focus on five claims, but Par and Sandoz submitted an agreed upon
  construction of the term “wherein the humans’ mean arterial blood pressure is increased within 15
  minutes of administration” on January 8, 2020. (ECF No. 72.)
  2
    The patents-in-suit are U.S. Patent Nos. 9,375,478 (“’478 patent”), 9,687,526 (“’526 patent”),
  9,750,785 (“’785 patent”), 9,744,209 (“’209 patent”), and 9,937,223 (“’223 patent”) (collectively,
  the “patents-in-suit”). They are all from the same patent family and are continuations or
  continuations-in-part from the same ultimate parent application (US Application No. 14/610,499).
  Additionally, the parties stipulated to dismiss all claims, counterclaims, and defenses relating to
  U.S. Patent No. 9,744,239 (“’239 patent”). (ECF No. 90.)

                                                  1
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 2 of 16 PageID: 4209



          This Court has examined the disputes over the construction of these claim terms and, on

  January 21, 2020, held a hearing pursuant to Markman v. Westview Instruments, Inc., 517 U.S.

  370 (1996). For the reasons set forth in this Opinion, this Court defines the three of the four

  disputed claim terms as follows: (1) “administering” has its plain and ordinary meaning; (2)

  “vasopressin” means “arginine vasopressin as described in SEQ. ID. No. 1”; and (3) “wherein the

  impurities are determined based on” means “wherein any determination as to whether the

  pharmaceutical composition includes the specified impurities is to be made via the recited

  procedure.” Finally, the Court has deferred its decision on the “consists essentially of” claim term

  until a more complete record is developed.

          I.      BACKGROUND

                  A. Factual Background

          This case arises out of an action for patent infringement instituted by Par against Sandoz.

  Par is a New York corporation that develops, manufactures, and markets pharmaceutical products

  in the United States. (Am. Compl. (ECF No. 8) ¶ 1.) Sandoz is a Colorado corporation that markets

  pharmaceutical products in the United States. (Id. ¶ 4.)

          Between June 28, 2016 and April 10, 2018, the United States Patent and Trademark Office

  (“PTO”) duly and legally issued all five patents-in-suit, each entitled “Vasopressin Formulations

  for Use in Treatment of Hypotension.” (Id. ¶ 14-19.) On or about August 21, 2018, Sandoz

  submitted Abbreviated New Drug Application (“ANDA”) No. 212069 (the “Sandoz ANDA”)

  pursuant to 35 U.S.C. § 355(j), seeking approval to engage in the commercial manufacture, use,

  and sale of a proposed generic vasopressin injection referencing Par’s VASOTRICT products as

  the reference listed drug. (Id. ¶ 28.)

          Claims from four of the patents-in-suit contain the four disputed terms. Claim 1 of the ’223



                                                   2
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 3 of 16 PageID: 4210



  patent reads:

                  Claim 1: A method of increasing blood pressure in a human in need
                  thereof, the method comprising:
                  a) providing a pharmaceutical composition for intravenous
                  administration comprising:
                  i) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
                  pharmaceutically acceptable salt thereof;
                  ii) acetate buffer; and
                  iii) water; wherein the pharmaceutical composition has a pH from
                  about 3.7 to about 3.8;
                  wherein the pharmaceutical composition is provided in a container;
                  b) puncturing a dispensing region of the container a first time and
                  drawing from the container a portion of the pharmaceutical
                  composition;
                  c) intravenously administering the portion of the pharmaceutical
                  composition to the human; wherein:
                  the human is hypotensive;
                  d) puncturing the dispensing region of the container a second time
                  and drawing from the container a second portion of the
                  pharmaceutical composition; wherein:
                  the second time that the dispensing region of the container is
                  punctured occurs at least 48 hours after the first time that the
                  dispensing region of the container is punctured;
                  e) intravenously administering the second portion of the
                  pharmaceutical composition to the human; wherein:
                  the administration of the second portion of the pharmaceutical
                  composition provides to the human from about 0.01 units of
                  vasopressin or the pharmaceutically acceptable salt thereof per
                  minute to about 0.1 unites of vasopressin or the pharmaceutically
                  acceptable salt thereof per minute.

         (ECF No. 1 ¶ 45 (emphasis added).)

         Claim 1 of the ’478 patent reads:

                  Claim 1: A method of increasing blood pressure in a human in need
                  thereof, the method comprising administering to the human in a
                  unit dosage form, wherein the unit dosage form consists essentially
                  of:
                  a) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or
                  a pharmaceutically-acceptable salt thereof;
                  b) 10 mM acetate buffer; and
                  c) water; wherein:
                  the unit dosage form has a pH of 3.8;
                  the administration provides to the human from about 0.01 units of

                                                  3
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 4 of 16 PageID: 4211



               vasopressin or the pharmaceutically-acceptable salt thereof per
               minute to about 0.1 units of vasopressin or the pharmaceutically-
               acceptable salt thereof per minute; and the human is hypotensive

        (ECF No. 1 ¶ 53 (emphasis added).)

        Claim 1 of the ’526 patent reads:

               Claim 1: A method of increasing blood pressure in a human in need
               thereof, the method comprising:
               a) providing a pharmaceutical composition for intravenous
               administration comprising:
               i) from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
               pharmaceutically-acceptable salt thereof;
               ii) acetic acid; and
               iii) water; wherein:
               the pharmaceutical composition has a pH of 3.8;
               b) storing the pharmaceutical composition at 2-8° C. for at least 4
               weeks; and
               c) intravenously administering the pharmaceutical composition to
               the human; wherein:
               the administration provides to the human from about 0.01 units of
               vasopressin or the pharmaceutically-acceptable salt thereof per
               minute to about 0.1 units of vasopressin or the pharmaceutically-
               acceptable salt thereof per minute; wherein:
               the human is hypotensive; wherein:
               the pharmaceutical composition exhibits less than about 5%
               degradation after storage at 2-8° C. for about four weeks.

        (ECF No. 1 ¶ 61 (emphasis added).)

        Claim 1 of the ’785 patent reads:

               Claim 1: A pharmaceutical composition comprising, in a unit dosage
               form, from about 0.01 mg/mL to about 0.07 mg/mL of vasopressin or
               a pharmaceutically acceptable salt thereof, wherein the unit dosage
               form further comprises impurities that are present in an amount of 0.9%
               to 1.7%; wherein the
               impurities have from about 85% to about 100% sequence homology to
               SEQ ID NO.: 1, and wherein the unit dosage form has a pH of 3.7-3.9.

        (ECF No. 1 ¶ 69 (emphasis added).)

        Claim 1 of the ’209 patent reads:

               Claim 1: A method of increasing blood pressure in a human in need
               thereof, the method comprising administering to the human a unit

                                                 4
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 5 of 16 PageID: 4212



                dosage form, wherein the unit dosage form comprises from about
                0.01 mg/mL to about 0.07 mg/mL of vasopressin or a
                pharmaceutically acceptable salt thereof; wherein:
                the unit dosage form has a pH of 3.7-3.9;
                the unit dosage form further comprises impurities that are present in
                an amount of 0.9% - 1.7%, wherein the impurities have from about
                85% to about 100% sequence homology to SEQ ID NO.: 1;
                the administration provides to the human from about 0.01 units of
                vasopressin or the pharmaceutically-acceptable salt thereof per
                minute to about 0.1 units of vasopressin or the pharmaceutically-
                acceptable salt thereof per minute; and the human is hypotensive

         (ECF No. 1 ¶ 77 (emphasis added).)

         Additionally, the chart below sets forth the parties’ proposed constructions.

     Terms as used in        Asserted Claims           Par Construction              Sandoz
         Claims                                                                   Construction
   “administering to the   ’478 claim 1; ’209         Ordinary meaning, no   Administering to the
   human a unit dosage     claim 1                    construction           human a unit dosage
   form”                                              necessary              form having the
                                                                             properties recited in
                                                                             the claim
   “intravenously          ’526 claim 1               Ordinary meaning, no   Intravenously
   administering the                                  construction           administering the
   pharmaceutical                                     necessary              pharmaceutical
   composition to the                                                        composition having
   human”                                                                    the properties recited
                                                                             in the claim to the
                                                                             human
   “intravenously          ’223 claim 1               Ordinary meaning, no   Intravenously
   administering the                                  construction           administering the
   portion [/second                                   necessary              portion[/second
   portion] of the                                                           portion] of the
   pharmaceutical                                                            pharmaceutical
   composition to the                                                        composition having
   human”                                                                    the properties recited
                                                                             in the claim to the
                                                                             human
   “administering the      ’239 claim 1               Ordinary meaning, no   Unit dosage form
   diluted unit dosage                                construction           having the properties
   form to the human by                               necessary              recited in the claim to
   intravenous                                                               the human by
   administration                                                            intravenous
                                                                             administration


                                                  5
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 6 of 16 PageID: 4213



   “vasopressin”             All asserted claims of Arginine vasopressin       Plain and ordinary
                             all patents            as described in SEQ.       meaning
                                                    ID. No. 1
   “wherein the              ’209 claim 11, ’785    Ordinary meaning, no      This phrase requires a
   impurities are            claim 2                construction              step of determining
   determined based on                              necessary                 the impurities based
                                                                              on the HPLC method
                                                                              recited in the claim
   “consists essentially     ’478 claim 1;               Ordinary meaning, no Indefinite
   of”                                                   construction
                                                         necessary


                 B.        Procedural History

         On October 11, 2018, Par filed a Complaint (the “Complaint”) against Sandoz asserting

  infringement of the patents-in-suit. (ECF No. 1.) On the same day, Par filed an Amended

  Complaint (the “Amended Complaint”). (ECF No. 8.) On December 12, 2018, Sandoz filed an

  Answer to the Amended Complaint as well as counterclaims asserting the noninfringement and

  invalidity of the patents-in-suit. (ECF No. 11.)

         On August 28, 2019, both Par and Sandoz filed their opening Markman briefs. (ECF Nos.

  52 & 53.) On October 28, 2019, both Par and Sandoz filed their Markman reply briefs. (ECF Nos.

  63 & 64.) On January 21, 2020, this Court held a Markman hearing, at the conclusion of which

  this Court ordered supplemental briefing on the disputed claim terms. (ECF No. 81.) On January

  31, 2020, the parties simultaneously submitted supplemental claim construction briefs. (ECF Nos.

  88 & 89.)

         II.     LEGAL STANDARD

         Claims define the scope of the inventor’s right to exclude. Phillips v. AWH Corp., 415 F.3d

  1303, 1312 (Fed. Cir. 2005). Claim construction determines the correct claim scope and is a

  determination reserved exclusively for the court as a matter of law. Markman v. Westview

  Instruments, Inc., 52 F.3d 967, 978-79 (Fed. Cir. 1995) (en banc). Indeed, the court can only

                                                     6
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 7 of 16 PageID: 4214



  interpret claims and “can neither broaden nor narrow claims to give the patentee something

  different than what it has set forth” in the specification. E.I. Du Pont de Nemours v. Phillips

  Petroleum Co., 849 F.2d 1430, 1433 (Fed. Cir. 1998). A court’s determination “of patent

  infringement requires a two-step process: first, the court determines the meaning of the disputed

  claim terms, then the accused device is compared to the claims as construed to determine

  infringement.” Acumed LLC v. Stryker Corp., 483 F.3d 800, 804 (Fed. Cir. 2007).

           This interpretive analysis begins with the language of the claims, which is to be read and

  understood as it would be by a person of ordinary skill in the art. Dow Chem. Co. v. Sumitomo

  Chem Co., 257 F.3d 1364, 1372 (Fed. Cir. 2001); see also Markman v. Westview Instruments, 52

  F.3d 967, 986 (Fed. Cir. 1995) (en banc), aff’d, Markman, 517 U.S. 370 (holding that “[t]he focus

  [in construing disputed terms in claim language] is on the objective test of what one of ordinary

  skill in the art at the time of invention would have understood the terms to mean”); Phillips, 415

  F.3d at 1312-13. In construing the claims, the court may examine both intrinsic evidence (e.g., the

  patent, its claims, the specification, and the prosecution history) and extrinsic evidence (e.g., expert

  reports and testimony). Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1309 (Fed. Cir.

  1999).

           The analysis of claim language begins with determining the “ordinary and customary

  meaning of a claim term[, which] is the meaning that the term would have to a person of ordinary

  skill in the art in question at the time of the invention, i.e., as of the effective filing date of the

  patent application.” Phillips, 415 F.3d at 1313. Further, the language should not be read solely in

  the context of the claim under review; instead, it should be analyzed “in the context of the entire

  patent” and with an understanding of how that language is used in the field from which the patent

  comes. Id. In conducting this review, a different interpretation is placed on a term located in an



                                                     7
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 8 of 16 PageID: 4215



  independent claim than on those located in dependent claims, and it is understood that each claim

  covers different subject matter. Saunders Grp., Inc. v. Comfortrac, Inc., 492 F.3d 1326, 1331 (Fed.

  Cir. 2007) (quoting Phillips, 415 F.3d at 1315 (holding that the “presence of a dependent claim

  that adds a particular limitation gives rise to a presumption that the limitation in question is not

  present in the independent claim”)).

         In reviewing the language of a patent, “the court starts the decision-making process by

  reviewing the same resources as would [a person or ordinary skill in the art in question], viz., the

  patent specifications and the prosecution history.” Phillips, 415 F.3d at 1313 (quoting Multiform

  Desiccants, Inc. v. Medzam, Ltd., 133 F.3d 1473, 1477 (Fed. Cir. 1998)). When “the ordinary

  meaning of claim language as understood by a person of skill in the art [is] readily apparent,”

  understanding claim construction “involves little more than the application of the widely accepted

  meaning of commonly understood words.” Phillips, 415 F.3d at 1314. “In such circumstances,

  general purpose dictionaries may be helpful” to explain the terms used. Id.

         Often times, however, the ordinary meaning of the claim language is not readily apparent,

  and in such circumstances, courts look to “those sources available to the public that show what a

  person of skill in the art would have understood disputed claim language to mean.” Id. Those

  sources may include “the words of the claims themselves, the remainder of the specification, the

  prosecution history, and extrinsic evidence concerning relevant scientific principles, the meaning

  of technical terms, and the state of the art.” Id. Furthermore, claims must be read in view of the

  claim specification, which is of seminal importance in providing framework for understanding the

  claim language. As the Federal Circuit in Markman explained:

                 The specification contains a written description of the invention that
                 must enable one of ordinary skill in the art to make and use the
                 invention. For claim construction purposes, the description may act
                 as a sort of dictionary, which explains the invention and may define

                                                   8
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 9 of 16 PageID: 4216



                 terms used in the claims. As we have often stated, a patentee is free
                 to use his [or her] own lexicographer. The caveat is that any special
                 definition given to a word must be clearly defined in the
                 specification. The written description part of the specification itself
                 does not delimit the right to exclude. That is the function and the
                 purpose of the claims.

  Markman, 52 F.3d at 979-80.

         This Court’s reliance on the specification is appropriate given the Patent and Trademark

  Office’s rules requiring “that application claims must ‘conform to the invention as set forth in the

  remainder of the specification and the terms and phrases used in the claims must find clear support

  or antecedent bases in the description so that the meaning of the terms in the claims may be

  ascertainable by reference to the description.’” Phillips, 415 F.3d at 1316-17 (quoting 37 C.F.R. §

  1.75(d)(1)). During this analysis, however, courts should not “import limitations from the

  specifications into the claims.” Innogenetics, N.V. v. Abbott Labs., 512 F.3d 1363, 1370 (Fed. Cir.

  2008) (quoting CollegeNet, Inc. v. ApplyYourself, Inc., 418 F.3d 1225, 1231 (Fed. Cir. 2005)).

         The patent’s prosecution history is also of “primary significance in understanding the

  claims.” Markman, 52 F.3d at 980. “The prosecution history can often inform the meaning of the

  claim language by demonstrating how the inventor understood the invention and whether the

  inventor limited the invention in the course of prosecution, making the claim scope narrower than

  it would otherwise be.” Phillips, 415 F.3d at 1317. Further, the prosecution history is also relevant

  to determining whether the patentee disclaimed or disavowed the subject matter, thereby

  narrowing the scope of the claim terms. Seachange Int’l, Inc. v. C-Cor Inc., 413 F.3d 1361, 1372-

  73 (Fed. Cir. 2005). 3



  3
   “[I]n certain cases, the specification may reveal an intentional disclaimer, or disavowal, of claim
  scope by the inventor.” Ventana Med. Sys., Inc. v. Biogenex Labs., Inc., 473 F.3d 1173, 1181 (Fed.
  Cir. 2006) (quoting Phillips, 415 F.3d at 1316) (internal citations omitted). In such cases, the
  Federal Circuit interprets the claim more narrowly than it otherwise would in order to give effect
                                                   9
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 10 of 16 PageID: 4217



         In addition to intrinsic evidence, a court may also rely on extrinsic evidence in interpreting

  a claim. Phillips, 415 F.3d at 1317. Extrinsic evidence consists of “all evidence external to the

  patent and prosecution history, including expert and inventor testimony, dictionaries, and learned

  treatises.” Id. (citations omitted). However, while extrinsic evidence “can shed useful light on the

  relevant art,” it is “less significant that the intrinsic record in determining the legally operative

  meaning of claim language.” Id. Extrinsic evidence should be “considered in the context of

  intrinsic evidence,” as there are flaws inherent in the exclusive reliance on extrinsic evidence,

  including, inter alia, biases, inadvertent alterations of meanings, and erroneous contextual

  translations. Id. at 1318-19. Furthermore, extrinsic evidence should not be relied upon where “an

  analysis of the intrinsic evidence alone will resolve any ambiguity in a disputed claim term.”

  Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1583 (Fed. Cir. 1996).




  to the patentee’s intent to disavow a broader claim scope. Ventana, 473 F.3d at 1181 (citing
  Honeywell Int’l, Inc. v. ITT Indus., Inc., 452 F.3d 1312, 1319-20 (Fed. Cir. 2006); SciMed Life
  Sys., Inc. v. Advanced Cardiovascular Sys., Inc., 242 F.3d 1337, 1342-44 (Fed. Cir. 2001)).
  However, pointing solely to “general statements by the [patentee] indicating that the invention is
  intended to improve upon prior art” will not demonstrate that the patentee intended to “disclaim
  every feature of every prior art device discussed in the ‘BACKGROUND ART’ section of the
  patent.” Ventana, 473 F.3d at 1181; see also Thorner v. Sony Computer Ent. Am. LLC, 669 F.3d
  1362, 1366 (Fed. Cir. 2012) (“Mere criticism of a particular embodiment encompassed in the plain
  meaning of a claim term is not sufficient to rise to the level of clear disavowal.”)

  Moreover, the Federal Circuit has found it “particularly important not to limit claim scope based
  on statements made during prosecution ‘[a]bsent a clear disavowal or contrary definition.’” Digital
  Vending Servs. Int’l, LLC v. Univ. of Phoenix, Inc., 672 F.3d 1270, 1273 (Fed. Cir. 2012) (citing
  August Tech. Corp. v. Camtek, Ltd., 655 F.3d 1278, 1286 (Fed. Cir. 2011) (quoting Home
  Diagnostics, Inc. v. LifeScan, Inc., 381 F.3d 1352, 1358 (Fed. Cir. 2004))). The reason for such a
  stringent rule is “because the prosecution history represents an ongoing negotiation between the
  PTO and the application,” and “it often lacks the clarity of the specification and thus is less useful
  for claim construction purposes.” Digital Vending, 672 F.3d at 1273 (quoting Phillips, 415 F.3d at
  1317).

                                                   10
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 11 of 16 PageID: 4218



         III.    DECISION

         This Court addresses the interpretation of the four disputed terms in the patents-in-suit—

  “administering,” “vasopressin,” “wherein the impurities are determined based on,” and “consists

  essentially of”—in turn.

                 A. The Meaning of “administering”

         Par proposes that “administering” be construed to have an ordinary meaning, with no

  construction necessary (ECF No. 52 at 12) whereas Sandoz proposes that “administering” be

  construed to mean “administering to the human a unit dosage form having the properties recited

  in the claim” for the ’478 and ’209 patents, “intravenously administering the pharmacist

  composition having the properties recited in the claim to the human” in the ’526 and ’223 patents,

  and “administering the diluted unit dosage form having the properties recited in the claim to the

  human by intravenous administration” in the ’239 patent. (ECF No. 53 at 11-12.)

         Par contends Sandoz’s proposed construction of the “administering” terms would “exclude

  administering the claimed vasopressin composition in the manner in which vasopressin

  compositions are nearly always administered.” (ECF No. 52 at 13.) Specifically, Par contends

  “Sandoz’s attempt to exclude administration via an IV drip” contradicts the plain meaning of the

  claims, contradicts other claims in the patents, and would exclude the preferred and only

  embodiments expressly taught in the patents. (Id.)

         Conversely, Sandoz contends Par’s proposed construction of the “administering” terms to

  cover administration of a diluted formula “fails in view of the claims, specifications, and

  prosecution histories of the patents-in-suit.” (ECF No. 53 at 14.)

         Instructive in analyzing this dispute is Judge Connolly’s decision in Par Pharm., Inc. et al.

  v. Eagle Pharms. Inc., No. 18-823 (D. Del. July 1, 2019). In his Markman ruling, Judge Connolly



                                                  11
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 12 of 16 PageID: 4219



  also analyzed the term “administering” from the same patents as the patents-in-suit. (ECF No. 52,

  Ex. 8 at 59-61.) In that case, defendants proposed virtually the same construction as Sandoz

  currently proposes along with a parenthetical stating the construction “does not permit dilution

  before administration.” (ECF No. 52, Ex. 9 at 5.)

         Sandoz contends they “do not seek to exclude administration of diluted dosage forms from

  its proposed construction.” (ECF No. 64 at 21.) Rather, Sandoz proposes the “administering” terms

  mean a vasopressin administration with properties required by the claims, regardless of whether

  the formulation was created through dilution. (Id.) At the Markman hearing, Sandoz pointed to

  certain embodiments that did not mention dilution and contrasted them with embodiments that do

  mention dilution. (See, e.g., Sandoz Markman PowerPoint at 18.) In so doing, Sandoz argued that

  embodiments that do not expressly mention dilution exclude the diluted form of administration.

  (Id. at 18-19.) However, this Court—in accordance with Judge Connolly’s opinion—does not

  agree with Sandoz’s proposed construction.

         As stated in Judge Connolly’s ruling—and later affirmed by the Federal Circuit’s decision

  in Eli Lilly and Co v. Hospira, Inc., 933 F.3d 1320 (Fed. Cir. 2019)—the ordinary meaning of

  “administering” encompasses the administration of vasopressin after it has been dissolved in

  solution. (See ECF No. 52, Ex. 8 at 59-61); see also Eli Lilly, 933 F.3d at 1329. In so ruling, Judge

  Connolly expressly rejected an argument identical to Sandoz’s current contention. Par Pharm.,

  Inc., No. 18-823.

         For the reasons stated above, the Court defines “administering” as having its ordinary

  meaning.




                                                   12
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 13 of 16 PageID: 4220



                 B. The Meaning of “vasopressin”

         Par proposes “vasopressin” be construed as “arginine vasopressin as described in SEQ. ID.

  No. 1” (ECF No. 52 at 22) whereas Sandoz proposes “vasopressin” be construed as having its plain

  and ordinary meaning. (ECF No. 53 at 34.)

         In proposing its construction, Par contends it has “acted as its own lexicographer” and

  expressly defined “vasopressin” in the specifications of the patents-in-suit. (ECF No. 52 at 23.)

  Specifically, Par contends—both in its moving papers and at oral argument—the patents-in-suit

  include a four page “sequence listing” that “sets forth the chemical formula and structure for the

  various peptides described in the patents.” (ECF No. 88 at 7.)

         “When a patentee acts as its own lexicographer, that definition governs.” Continental

  Circuits LLC v. Intel Corp., 915 F.3d 788, 796 (Fed. Cir. 2019) (citing Phillips v. AWH Corp., 415

  F.3d 1303, 1316 (Fed. Cir. 2005)). Here, Par has provided a clear definition of “vasopressin” as “a

  nonapeptide.” (ECF No. 88, Ex. A at 35-37.) Additionally, the reference SEQ. ID. No. 1 contains

  an illustration of the structure and specifically refers to vasopressin as “arginine vasopressin.” (See

  ECF No. 88 at 10.) Furthermore, at oral argument, Sandoz conceded that the placement of “Arg”

  within the illustration of the chemical compound made clear the diagram displayed arginine

  vasopressin. Because Par specifically defines “vasopressin” by reference to SEQ. ID. No. 1 which

  states the compound is synthetic arginine vasopressin, that definition governs.

         For the reasons set forth above, the Court defines “vasopressin” as “arginine vasopressin

  as described in SEQ. ID. No. 1.”

                 C. The Meaning of “wherein the impurities are determined based on”

         Par proposes that “wherein the impurities are determined based on” to be construed to have

  an ordinary meaning (ECF No. 52 at 26) whereas Sandoz proposes that “wherein the impurities



                                                    13
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 14 of 16 PageID: 4221



  are determined based on” be construed to require a step of determining the impurities based on the

  HPLC method recited in the claim. (ECF No. 53 at 21.)

          Par contends the disputed term appears in two dependent claims—claim 2 of the ’785

  patent and claim 11 of the ’209 patent—that refer directly back to independent claims in their

  respective patents. (ECF No. 52 at 27.) The independent claim describes the pharmaceutical

  properties that are required to infringe while the dependent claims specify how to demonstrate that

  a particular formulation has the infringing properties. (See ECF No. 88 at 13.) Therefore, based on

  Par’s proposed construction, a formulation will infringe if it has the properties described in the

  independent claim regardless of whether the HPLC method described in the dependent claim is

  actually used. (Id.)

          Sandoz, however, contends the present tense “are determined” indicates that using the

  HPLC method to determine a formulation’s properties is a required step in infringement. (ECF No.

  53 at 22.) The Court disagrees.

          Instructive in this decision is Horizon Pharma Ireland Ltd. v. Actavis Labs., UT, Inc., No.

  15-07742, 2016 WL 4432681 (D.N.J. Aug. 17, 2016). There, the court found a similar “wherein”

  clause to “simply describe[] the nature of [the] formulation.” Id. at *3. Additionally, the court

  found—notwithstanding the use of the present tense (“is administered”)—the construction “stays

  true to the claim language” and avoids turning the composition claims into method claims. Id.

  Therefore, this Court finds the “wherein” claims to be dependent composition claims rather than

  method claims.

          For the reasons stated above, the Court defines “wherein the impurities are determined

  based on” as having its ordinary meaning.




                                                  14
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 15 of 16 PageID: 4222



                  D. The Meaning of “consists essentially of”

          Par proposes that “consists essentially of” be construed to have its ordinary meaning (ECF

  No. 52 at 30) whereas Sandoz proposes that “consists essentially of” is indefinite. (ECF No. 53 at

  24.)

          To prove indefiniteness, a party must show by clear and convincing evidence that the

  asserted claims, viewed in light of the specification and prosecution history, fail to “inform those

  skilled in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

  Instruments, Inc. 572 U.S. 898, 899 (2014). However, it is the typical practice of courts in this

  Circuit to defer consideration of an indefiniteness challenge until time for summary judgment or

  trial, when there is a fully developed expert record. See, e.g. Sanofi-Aventis U.S. LLC v. Mylan

  GmbH, No. 17-9105, 2019 WL 20067373, at *10 (D.N.J. May 9, 2019) (“[T]his Court address

  invalidity disputes, of which indefiniteness is one, at summary judgment or at trial.”); Adapt

  Pharma Operations Ltd. v. Teva Pharm. USA, Inc., No. 16-7721, 2019 WL 1789463, at *4 (D.N.J.

  Apr. 24, 2019) (deferring decision on an indefiniteness challenge until the presentation of expert

  testimony). Indeed, the Court raised the issue of the need for expert testimony at the Markman

  hearing.

                 MS. LYDIGSEN: We believe that exists here based on the
                 specification itself, however, and there's no need for expert
                 testimony. Their own patent specification makes -- fails to disclose
                 the basic and novel properties with sufficient clarity for a person of
                 ordinary skill to identify them.

                 THE COURT: Who tells me that?

                 MS. LYDIGSEN: Who tells you that?

                 THE COURT: Yes. You?

                 MS. LYDIGSEN: It should be apparent from the specification. It
                 should be reading the specification. There's no reason why we need
                 an expert mouthpiece to read the

                                                    15
Case 3:18-cv-14895-BRM-DEA Document 107 Filed 03/09/20 Page 16 of 16 PageID: 4223



                 patent specification.

                 THE COURT: To say what a POSA would interpret this or how a
                 POSA would read that, I don't need an expert for that?

                 MS. LYDIGSEN: Not for identification of the basic and novel
                 properties.

  Unofficial Transcript of Jan. 21, 2020 Markman Hearing at 40:22-25 to 41:1-14.

         However, despite its previous assertions, Sandoz now agrees with the above and requests

  this Court defer ruling on the indefiniteness challenge. (ECF No. 89 at 11.) Therefore, in

  accordance with other courts from this Circuit, this Court will defer its decision on this issue until

  a more complete record is developed.

         IV.     CONCLUSION

         For the reasons set forth above, this Court defines three of the disputed claim terms as

  follows: (1) “administering” has its plain and ordinary meaning; (2) “vasopressin” means “arginine

  vasopressin as described in SEQ. ID. No. 1”; and (3) “wherein the impurities are determined based

  on” means “wherein any determination as to whether the pharmaceutical composition includes the

  specified impurities is to be made via the recited procedure.” Finally, the Court has deferred its

  decision on the “consists essentially of” claim term until a more complete record is developed.



  Date: March 9, 2020                                   /s/ Brian R. Martinotti___________
                                                        HON. BRIAN R. MARTINOTTI
                                                        UNITED STATES DISTRICT JUDGE




                                                   16
